Citation Nr: 0217556	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  00-18 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West Supp. 2002) for additional 
disability of the left knee as a result of surgical 
treatment by the Department of Veterans Affairs in 1985.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel
INTRODUCTION

The veteran served on active duty from December 1948 to June 
1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1999 rating decision of the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In October 2001, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in October 2002.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
the duties to inform and assist have been met.  

2.  VA surgical treatment of the veteran's left knee in 1985 
did not result in any additional disability due to 
negligence, error in judgment, lack of proper skill, or 
other fault on the part of VA; or from an event that was not 
reasonably foreseeable.  


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the left 
knee as a result of VA surgical treatment in 1985 is not 
warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.102, 3.159, 3.358 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also provides that VA shall notify the 
claimant of any information, and any medical or lay evidence 
not previously provided to VA, which is necessary to 
substantiate the claim and whether VA or the claimant is 
expected to obtain any such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his claim 
which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which he sought.  In an October 
2001 letter to the veteran, the RO, in accordance with the 
Board's remand, notified him that he should identify any 
health care providers who had treated him for his left knee 
since 1987 so that VA could assist him in obtaining this 
evidence.  He was also advised that VA would obtain any VA 
treatment records or other records held at a Federal agency, 
but he was responsible for obtaining private medical 
records.  The veteran did not identify any health care 
providers who had treated or evaluated his left knee since 
1987.  The Board notes that, at a personal hearing in 
October 2000, the veteran testified that he was not 
receiving any treatment for his left knee.  A medical 
opinion was also requested and associated with the file.  

Hence, it may be concluded that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
veteran's claim and that the notice and duty to assist 
provisions of the VCAA and its implementing regulations have 
been satisfied.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).  
Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, compensation shall be 
awarded in the same manner as if such disability were 
service connected.  The requirement to show that the 
proximate cause of the additional disability was fault on 
VA's part or an event which was not reasonably foreseeable 
was added by amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 and applies to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  As the 
veteran filed his claim after October 1, 1997, the 
amendments to the law apply to his case.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2002). When there is 
an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The record reveals that, in August 1985, the veteran was 
transferred from the VA Medical Center (VAMC) in Fort Wayne, 
Indiana, to the VAMC in Indianapolis, Indiana, for 
evaluation of left knee warmth, pain, and swelling of six 
days duration, for which he had received antibiotic 
medication prior to transfer.  He had no history of knee 
trauma.  Upon admission, there was a positive fluid bulge, 
and 20 cc's of gross pus was aspirated from the left knee.  
The impression was septic left knee.  The veteran underwent 
a left knee arthrotomy with aspiration of gross amounts of 
pus.  After the surgical procedure, he completed a four-week 
course of Nafcillin antibiotic therapy.  The pertinent 
discharge diagnosis was status post left knee sepsis.  

During VA hospitalization in December 1986, degenerative 
changes of the left knee with calcific tendonitis were 
noted.  

In a lay statement received in October 1998, P. C., a friend 
of the veteran, stated that the veteran was totally disabled 
by a left knee condition.  

The veteran has contended that he sustained additional 
disability of the left knee as a consequence of the VA 
surgery in August 1985.  At a personal hearing in October 
2000, he testified that he thought "something went wrong" 
with the surgery and remarked that "you could look right in 
it for about three months before it sealed up."  He also 
stated that his left knee as continued to hurt since the 
operation.

In May 2000, J. L. C., MD (Dr. C.), a private orthopedic 
specialist, reported that he had examined the veteran and 
diagnosed him with left knee arthritis.  He stated that he 
did not have any of the veteran's previous medical records 
or surgical reports.  Dr. C. reported that the veteran gave 
a history of his left knee condition having been aggravated 
by VA surgery in 1985, but he was unable to make that 
judgment from a clinical standpoint or from a review of 
medical records.  

VA X-rays of the veteran's left knee in February 2002 showed 
moderately advanced degenerative osteoarthritic changes.  

In February 2002, the veteran was evaluated by a VA 
orthopedic specialist, who reviewed his pertinent medical 
records, including the reports from his VA hospitalization 
and left knee arthrotomy in 1985.  In March 2002, the 
examiner reported that, in 1985, the veteran had a septic 
left knee, which was drained.  Subsequently, he developed 
arthritic changes of the left knee.  Clinical evaluation 
revealed a slight amount of patellofemoral crepitance.  
Range of motion of the left knee was from 0 degrees to 125 
degrees.  The examiner opined that the veteran's current 
left knee problems were not due to the 1985 VA surgery.  He 
noted that the veteran presented with a septic left knee 
that was appropriately treated, and the arthritic changes 
subsequently manifested were secondary to the initial 
infection which required treatment.  Accordingly, there was 
no additional left knee disability that was due to some 
instance of fault on the part of VA in providing the 
treatment in 1985.  

Based upon a review of the record, the Board finds that 
there is no competent medical evidence that the veteran 
sustained any additional disability of the left knee as a 
result of the left knee arthrotomy performed at a VAMC in 
August 1985 that may be attributed to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part; or that any 
additional disability resulted from an event which was not 
reasonably foreseeable.  A VA orthopedic specialist who 
reviewed the veteran's medical records and examined his left 
knee found that the veteran's current left knee arthritis 
resulted from the infection for which VA treatment was 
provided.  There was no indication in the record that there 
was any carelessness, negligence or other fault by VA in 
providing the treatment.  Furthermore, the private 
physician, Dr. C., merely reported the history stated to him 
by the veteran and indicated that he was not able to offer 
an opinion on the issue of whether VA surgery resulted in 
any additional disability of the left knee because he did 
not have the veteran's medical records.  

To the extent that the veteran and his friend have provided 
statements that the veteran has additional left knee 
disability due to some instance of fault on the part of VA 
in rendering the 1985 treatment, the Board points out that 
as laypersons, they are not qualified to offer opinions on 
questions of medical diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Hence, their opinions lack probative value.  Finally, while 
the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  
38 U.S.C.A. § 5107(b) (West Supp. 2002).  Accordingly, as 
the preponderance of the evidence is against the veteran's 
claim, the claim must be denied.  
ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West Supp. 2002) for additional 
disability of the left knee as a result of VA surgical 
treatment in 1985 is denied.  



		
	SUSAN J. JANEC
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

